DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DETERMINING GOLF CLUB HEAD LOCATION IN AN IMAGE USING LINE DETECTION AND CONTOUR SEPARATION

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 3, 4, 6, 7 and 8 contain gradients which when converted to black and white line drawings for publication will exhibit severe artifacting thereby failing to communicate applicant’s invention. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1-3 and 8 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of Claims 1-3 and 8 recite steps or instructions involving one or more mental processes, which are abstract ideas under the 2019 PEG.  Accordingly, each of Claims1-3 and 8 recites an abstract idea.
Specifically, Claim 1 recites a sensing method of a sensing device for calculating information about a golf shot taken by a user, the sensing method comprising:
acquiring an image of the user hitting a ball using a golf club (additional element); and

detecting a portion corresponding to a straight line through predetermined image processing of the acquired image (a line detection step); and analyzing a change in a shape of the straight portion detected at the line detection step in order to detect a predetermined feature point and calculating a position of the detected feature point as a position of the golf club (observation and judgment, which are grouped as a mental process under the 2019 PEG).
As indicated above, independent Claims 1 (and the respective dependent Claims 2, 3 and 8) recites at least one step or instruction involving a mental process under the 2019 PEG.
Further, dependent Claims 2, 3 and 8 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or 
Step 2A, Prong 2
The above-identified abstract idea in independent Claim 1 (and the respective dependent Claims 2, 3 and 8) is not integrated into a practical application under 2019 PEG because the additional elements (acquiring an image of the user hitting a ball using a golf club) identified above is held to be extra solution activity does not improve the functioning of a computer, or any other technology or technical field.  Nor do this additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For at least these reasons, the abstract idea identified above in independent Claim 1 are not integrated into a practical application under 2019 PEG.

Step 2B
None of Claims 1, 2, 3 and 8 include additional elements that are sufficient to amount to significantly more than the abstract idea. Acquiring an image of the user hitting a ball using a golf club of claim 1 is held to be data gathering and considered extra solution activity. Consequently, it does not rise to significantly more than the abstract idea.
Accordingly, claims 1, 2, 3 and 8 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (pub. no. 20140003666).
Regarding claim 1, Park discloses a sensing method of a sensing device for calculating information about a golf shot taken by a user, the sensing method comprising: acquiring an image of the user hitting a ball using a golf club (“The sensing processing unit 60 may include a grabber 65 for sequentially collecting images acquired by the camera unit 50 on a per frame basis, a hitting sensing means 70 for receiving and processing the images collected by the grabber 65 to sense whether hitting preparation has been completed and whether hitting has been performed by a user, a ball image processing means 80 for processing an image of the hit golf ball received from the hitting sensing means 70, when the hitting sensing means 70 senses that the golf ball has been hit by the user, to extract information on physical properties of the moving golf ball, and a club image processing means 90 for analyzing the moving trajectory of the a golf club from the image received from the hitting sensing means 70 to extract information on spin of the ball”, [0043]; “The club 

detecting a portion corresponding to a straight line through predetermined image processing of the acquired image (a line detection step); and analyzing a change in a shape of the straight portion detected at the line detection step in order to detect a predetermined feature point and calculating a position of the detected feature point as a position of the golf club (“The first processing means 92 extracts and congregates differences between the respective frame images to extract moving objects of interest, and extracts fitted lines from the extracted objects of interest. The second processing means 93 calculates the trajectory of a specific portion on each of the fitted lines as the moving trajectory of the golf club head to estimate spin of the moving ball. 

More specifically, the first processing means 92 may include an object extraction means 92a for extracting and congregating differences between a frame image and another frame image with respect to all frame images to be processed to extract a portion corresponding to the golf club as an object of interest and a line fitting means 92b for fitting a straight line with respect to the extracted object of interest“, [0079] & [0080], “Although the respective objects of interest OB1 to OB5 must be displayed in the form of a straight line like the golf club, the respective objects of 

A random sample consensus (RANSAC) algorithm may be used as an example of a method of fitting straight lines with respect to objects of interest OB1 to OB5“, [0111] & [0112]; “As shown in FIG. 13, a corresponding point P51 on the fitted line L51 corresponding to an intersection between the three-dimensional plane DP corresponding to the fitted line L51 in the first camera image 151 and the three-dimensional straight line DL corresponding to the fitted line L52 in the second camera image 152 is found. 

Consequently, a point P52 on the fitted line L52 and the corresponding point P51 on the fitted line L51 constitute a pair of corresponding points. 

Such corresponding points are investigated to find a portion corresponding to the golf club head, i.e. the end portion of each fitted line, from the respective fitted lines shown in FIG. 12. 

If the end portion of each fitted line, i.e. the head portion of the golf club, is found, it is possible to extract coordinate information of the head portion in a three-dimensional space and to calculate the moving trajectory of the golf club head therefrom“, [0120] – [0123]).
Regarding claim 2, Park discloses analyzing a plurality of frame images continuously acquired at the step of acquiring the image in order to specify an impact time at which the golf club hits the ball (“Preferably, the hitting sensing means 70 finds a ball from the image received from the grabber 65 and determines whether the ball satisfies a predetermined condition to sense 

wherein images are extracted during a predetermined period based on the specified impact time, and the line detection step is performed for each of the extracted images (“The hitting sensing means 70 stores a plurality of frame images before impact on the basis of the trigger frame and transmits the stored frame images to the club image processing means 90 so that necessary image processing can be performed. The images transmitted to the club image processing means 90 may include an image of the frame at the impact time, i.e. the trigger frame. 
Also, the hitting sensing means 70 stores a plurality of frame images (the trigger frame may be included) after impact on the basis of the trigger frame and, at the same time, transmits the stored frame images to the ball image processing means 80 in real time so that necessary image processing can be performed. The images transmitted to the ball image processing means 80 are transmitted to the club image processing means 90 so that image processing can be performed. Consequently, the club image processing means 90 receives and processes a plurality of frame images before impact and a plurality of frame images after impact“, [0064] & [0065]).
Regarding claim 3, Park discloses finding a hosel portion of the golf club, at which a shaft and a head are connected to each other, and detecting the hosel portion as the feature point 
Regarding claim 8, Park discloses finding a hosel portion of the golf club at which a shaft and a head are connected to each other through predetermined image processing of the acquired image; and setting a position of the hosel portion found at the step of finding the hosel portion as a feature point and calculating a position of the feature point as a position of the golf club ([0123]).
Regarding claim 10, Park discloses a sensing device for calculating information about a golf shot taken by a user, the sensing device comprising: a camera device for acquiring an image of the user hitting a ball using a golf club (“That is, as shown in FIG. 2, the sensing device S may include a camera unit 50 including a plurality of cameras 51 and 52, and a sensing processing unit 60 for processing an image acquired by the camera unit 50 to extract physical properties of the moving golf ball”, [0040]); 

and a sensing processor for detecting a portion corresponding to a straight line through predetermined image processing of the acquired image, analyzing a change in a shape of the detected straight portion in order to detect a predetermined feature point, and calculating a position of the detected feature point as a position of the golf club ([0111] & [0112], [0120]-[0123]).
Regarding claim 13, Park discloses a sensing device for calculating information about a golf shot taken by a user, the sensing device comprising: a camera device for acquiring an image of the user hitting a ball using a golf club ([0040]); 

and a sensing processor for finding a hosel portion of the golf club at which a shaft and a head are connected to each other through predetermined image processing of the acquired image, setting a position of the found hosel portion as a feature point, and calculating a position of the feature point as a position of the golf club ([0111] & [0112], [0120]-[0123]).
Regarding claim 14, Park discloses the camera device comprises a plurality of cameras for acquiring images of a same object at different viewing angles, the cameras being synchronized with each other in order to constitute a stereo-type camera, and the sensing processor is configured to analyze an image acquired by one of the cameras in order to specify an impact time at which the golf club hits the ball, to extract images from the respective cameras during a predetermined period based on the specified impact time when the impact time is specified, and to detect the feature point through the image processing of the extracted images ([0120]-[0123]).
Allowable Subject Matter
Claims 4-7, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715